DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claim 66 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 68. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Both claims recite identical methods of treating the same cancers with the same set of oligonucleotides.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 55, 57, 61, 65, 70, 71, 76-81 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caudron-Herger et al (WO 2014/187856, November 2014).
Caudron-Herger et al disclose methods for treating several cancer (see Abstract), including glioblastoma, liver (hepatocellular) cancer, breast cancer, colon cancer, lung cancer 
SEQ ID NO: 86       1020 GGCTGAGGCAGGAGAATCAC 1039
                         ||||||||||||||||||||
SEQ ID NO: 14         20 CCGACTCCGTCCTCTTAGTG 1

Further Caudron-Herger et al disclose that the oligonucleotide can be administered as pharmaceutical composition (see page 16) and method of treatment can involve additional cancer treatments (see page 21). It is inherent that administration of oligonucleotide will decrease PRDM15 protein level and will induce induction in tumor size in the absence of evidence to the contrary. Caudron-Herger et al disclose that oligonucleotides can be administered parenterally or using viral vectors or liposomes (see page 16).

Claim(s) 74 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al (US 2008/0050393, February 2008).
Tang et al disclose an oligonucleotide of SEQ ID NO: 89007 (see paragraph [0008], sequence listing), which can be DNA or RNA (see paragraph [0037]), nucleotides 353-382 of which are identical to instant SEQ ID NO: 28, and which can be administered to a cell (see paragraph [0017]), therefore anticipating claim 74. It is inherent that such oligonucleotide will induce exon-skipping of PRDM15 pre-mRNA in the absence of evidence to the contrary.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 55, 57, 61, 65, 67, 70, 71, 76-81  is/are rejected under 35 U.S.C. 103 as being unpatentable over Caudron-Herger et al, above, and in further view of Sarengat et al (WO 2011/078797, June 2011, of record).
Teachings of Caudron-Herger et al are discussed above.
Caudron-Herger et al do not teach conjugation of antisense oligonucleotide to enhance the activity, cellular distribution or cellular uptake of the oligonucleotide.
Sarengat et al teach that antisense oligonucleotide can be conjugated to a variety of moieties to enhance the activity, cellular distribution or cellular uptake of the oligonucleotide (see paragraph [00297]).
.

Allowable Subject Matter
Claims 68, 69, 72, 73, 82-88 are allowed.
Claims 58, 60, 66, 75 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and objection to claim 66 as above is resolved.

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
Previous 112 rejection is withdrawn in view of new amendments and Affidavit submitted on 12/16/2020.
Previous 102 and 103 rejections are withdrawn in view of new amendments, arguments are moot.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635